—Order, Supreme Court, New *364York County (Edward Lehner, J.), entered May 28, 1993, which granted defendants’ motion for summary judgment and dismissed the complaint for failure to state a cause of action under Insurance Law § 5102 (d), unanimously affirmed, without costs.
The IAS Court correctly held that plaintiff failed to submit competent evidence, in the form of affidavits or professional affirmation (CPLR 2106) or sworn physicians’ reports, sufficient to set forth a prima facie showing of "serious injury” under Insurance Law § 5102 (d) (see, Rodriguez v Goldstein, 182 AD2d 396). Furthermore, plaintiff’s unsworn conclusory statements that he had a "loss of gainful' activity for 3 years” failed to show that he was sufficiently prevented from performing his usual activities during the 90/180-day period following the accident (see, Licari v Elliott, 57 NY2d 230). We have considered plaintiff’s remaining contentions and find them to be without merit. Concur—Sullivan, J. P., Ellerin, Kupferman and Asch, JJ.